United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           June 9, 2004

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-41706
                           Summary Calendar



JEFFERY WARREN SANDERS

                       Plaintiff - Appellant

     v.

DONNA KLINGER, Sergeant; MIKE NELSON,
Deputy; MARK RIDEAUX; NFN DELACRUZ,
Deputy Lieutenant; JOHN G. ANDERSON

                       Defendants - Appellees

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. G-01-CV-141
                         --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Jeffery Warren Sanders, Texas prisoner # 680206, appeals the

dismissal as frivolous of his pro se, in forma pauperis

complaint.     He asserts that Donna Klinger opened his legal mail

outside of his presence, in violation of prison rules and his

constitutional rights.    Such allegations are insufficient to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41706
                                 -2-

establish a claim of a denial of access to the courts.    Myers v.

Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996); Brewer v. Wilkinson,

3 F.3d 816, 826 (5th Cir. 1993).

     Sanders also asserts that the Galveston County Jail’s law

library contained outdated materials and that he lacked the time

to research his claims adequately.    He has not established a

denial of access to the courts because he has not shown that his

position as a litigant was prejudiced.     Lewis v. Casey, 518 U.S.
343, 350-53 (1996).

     Sanders’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, we DISMISS Sanders’s appeal as frivolous.

See 5TH CIR. R. 42.2.   This dismissal of his appeal as frivolous

and the district court’s dismissal of his complaint as frivolous

constitute two “strikes” for the purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).      If

Sanders obtains three “strikes,” he will not be able to proceed

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     Sanders has moved for correction and modification of the

record on appeal and for appointment of counsel.    These motions

are DENIED.

     APPEAL DISMISSED; MOTIONS DENIED.